       Case 2:19-cr-00719-SPL Document 24 Filed 10/21/20 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         NO. CR-19-00719-001-PHX-SPL
10                  Plaintiff,
11   v.
                                                       DETENTION ORDER
12   Charol Quevedo,
13                  Defendant.
14
15          On October 20, 2020, Defendant appeared before this Court on a petition to revoke
16   conditions of release.

17          The Court finds, by clear and convincing evidence, that Defendant has violated the
18   conditions of release and that there is no condition or combination of conditions available

19   to the Court that will reasonably assure the appearance of Defendant as required. 18 U.S.C.

20   §3148(b).
21          IT IS THEREFORE ORDERED that Defendant be detained pending further
22   proceedings.

23          Dated this 20th day of October, 2020.

24
25
26
27
28
